 



EXHIBIT 10.35
MERIDIAN BIOSCIENCE, INC.
NONQUALIFIED STOCK OPTION AGREEMENT

  1.   Meridian Bioscience, Inc. hereby grants to the Optionee named below an
nonqualified stock option to purchase, in accordance with and subject to the
terms and restrictions of the Company’s 2004 Equity Compensation Plan, as
Amended and Restated through January 19, 2006. (The Plan), a copy of which is
attached hereto and made part hereof, the number of shares of Common Stock of
the Company at the price set forth below:

       
Optionee:
  «Optionee» «Optionee2»
 
   
Number of Shares Covered by Option:
  **«Numberofshares»**
 
   
Option Price Per Share:
  **$«SharePrice»**
 
   
Date of Grant:
  «OptionDate»
 
   
Expiration Date:
  «ExpirationDate»

2. This option is granted pursuant to Meridian’s 2004 Equity Compensation Plan,
as Amended and Restated through January 19, 2006. pursuant to the authority
given to the Committee in Article 3 which entitles the Committee to grant
options on such terms and conditions as the Committee may determine and the
authority in Section 6.3 wherein the Committee may establish different exercise
schedules and impose other conditions upon exercise for any particular option or
groups of options.
3. This option shall become void and be of no further effect at the time net
earnings for Meridian’s fiscal year ended September 30, 2007 are determined and
such earnings are released to the public unless such net earnings exceed
$23,600,000, subject to treatment of certain items as defined in Item A of the
2007 Officers’ Performance Compensation Plan (Corporate Incentive Bonus Plan).
If such net earnings exceed $23,600,000, this option shall continue in full
force and effect in accordance with the terms and conditions of the Plan and
vest in three equal annual installments over three years commencing upon the
date such earnings are released to the public. The provisions of Sections 12.1.2
of the Plan concerning exercise of this option upon retirement shall not apply
to this option unless and until it is determined that net earnings for fiscal
2007 exceed $23,600,000 and such earnings are released to the public.
Furthermore, if the events outlined in Sections 4.3 and 4.4 of the Plan occur
during fiscal 2007 or prior to the determination of net earnings for 2007 and
release to the public, the options will be deemed to be earned and immediately
vested.
4. To the extent that the percentage of this Option which becomes exercisable is
not exercised in any given year it may be exercised in the subsequent years of
the term of this Option. The Option granted under this Agreement may not be
exercised for less than 25 shares at any time, or the remaining shares then
purchasable under the Option if less than 25. In no event may this Option be
exercised after the expiration of ten years from the date of grant of this
Option.
5. This Option may be exercised for the number of shares specified by written
notice delivered to the Secretary of the Company accompanied by full payment, in
the manner and subject to the conditions set forth in the Plan, for the number
of shares in respect of which it is exercised. If any applicable law or
regulation requires the Company to take any action with respect to the shares
specified in such notice, or if any action remains to be taken under the
Articles of Incorporation or Code of Regulations of the Company to effect due
issuance of the shares, the Company shall take such action and the date for
delivery of such soft shall be extended for the period necessary to take such
action.

 



--------------------------------------------------------------------------------



 



6. This Option is not transferable other than by will or by operation of the
laws of descent and distribution or as otherwise provided in the attached 2004
Equity Compensation Plan, as Amended and Restated through January 19, 2006, and
is subject to termination as provided in the Plan.
IN WITNESS WHEREOF, the Company has executed this Agreement on this 29th day of
November 2006.

             
 
  BY:        
 
  Name:  
 
Melissa Lueke    
 
  Its:   Vice President, Chief Financial Officer    

     I hereby accept the above Option to purchase shares of Common Stock of
Meridian Bioscience, Inc. granted above in accordance with and subject to the
terms and conditions of this Agreement and its 2004 Equity Compensation Plan, as
Amended and Restated through January 19, 2006, and agree to be bound thereby.

         
 
  Date Accepted
 
 
«Optionee» «Optionee2»    

 